 IRON WORKERSLOCAL 380353International Association of Bridge,Structural and Or-namental Iron Workers, Local Union No. 380 andSkoog Construction Company and United Brother-hood of Carpenters and Joiners of America, LocalNo. 44. Case 38-CD-88June 21, 1973DECISION AND ORDER QUASHING NOTICEOF HEARINGthat the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. We furtherfind that it will effectuate the policies of the Act toassert jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDWe find that Iron Workers and Carpenters are la-bor organizations within the meaning of Section 2(5)of the Act.BY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Skoog Construction Company, here-in called the Employer, alleging that InternationalAssociation of Bridge, Structural and OrnamentalIronWorkers, Local Union No. 380, herein calledIronWorkers, had violated Section 8(b)(4)(i) and(ii)(D) of the Act by engaging in certain proscribedactivitywith an object of forcing or requiring theEmployer to assign certain work to members of IronWorkers rather than to employees of the Employerrepresented by United Brotherhood of Carpentersand Joiners of America, Local No. 44, herein calledCarpenters. A duly scheduled hearing was held onOctober 19, 1972, at Champaign, Illinois, beforeHearing Officer Michael B. Ryan. All parties ap-peared at the hearing and were afforded a full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence on the issues.Thereafter, briefs were filed by the Employer, IronWorkers, and Carpenters.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings hereby areaffirmed. The Board has considered the entire recordin this proceeding, including the briefs, and herebymakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is a general contracting firm whichoperates primarily in central Illinois where it is en-gaged in the building construction business. Duringthe past year, it received within the State of Illinoisgoods valued in excess of $50,000 which it purchasedfrom suppliers located outside the State of Illinois.Accordingly, we find, as the parties have stipulated,IIITHE DISPUTEA. TheWork in DisputeThe work in dispute as described in the instantcharge concerns"the installation of aluminum plankstadium seats at Memorial Stadium,University of Illi-nois,Urbana Campus."The dispute arose when theEmployer assigned the work to its employees repre-sented by Carpenters rather than to members of IronWorkers.The work commenced in July 1972 and wascompleted by members of Carpenters a few monthslater.B. Applicability of the StatuteBefore the Board may proceed to a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that the parties have not agreed uponmethods for the voluntary adjustment of the dispute.For the reasons stated below, we find it unnecessaryto pass upon the merits with respect to a proper awardof the disputed work because it appears from the re-cord that all of the parties involved in this proceedingagreed to be bound by a determination of the Nation-al Joint Board for the Settlement of JurisdictionalDisputes of the Building and Construction Industry,AFL-CIO, herein called the Joint Board.Prior to the Employer's assignment of the disputedwork to members of Carpenters in the latter part ofJuly 1972, Iron Workers requested assignment thereofto its members. Upon learning that the work had beenassigned to carpenters, IronWorkers submitted itsclaim for the work to the Joint Board pursuant tosection 11W of its collective-bargaining agreementwith the Employer, which provides that "The partiesto this agreement shall abide by the procedural rulesand regulations of the National Joint Board for thesettlement of jurisdictional disputes in the Buildingand Construction Industry, as amended." On August17, 1972, the Joint Board awarded the work to IronWorkers.The Employer argues, in substance, that its con-tract with Iron Workers, wherein these parties agreed204 NLRB No. 74 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be bound by the Joint Board,isnot binding uponCarpenters because Carpenters was not a party there-to. Premised on the rule that an adjustment procedureis valid and binding only when agreed to by all of theparties involved in the dispute,both the Employerand Carpenters argue,in substance,that inasmuch asCarpenters is an essential party to the dispute, andsince its contract with the Employer neither providesthat it shall be bound to the Joint Board nor, in fact,contains any provision relating to the settlement ofjurisdictional disputes,Carpenters is not bound to theJoint Board whose award of the work to Iron Work-ers,moreover,is improper. These parties further arguethat because"The Carpenters were found to be innoncompliance by the Joint Board in April of 1971and consequently did not participate in the JointBoard preceeding. . .Carpenters could not havebeen awarded the work.. .regardless of the meritsof their position,and [the Employer's] participation in[Joint Board proceedings]would have been futilesince any award made would not have bound theCarpenters."Therefore,they argue,they were pre-cluded from obtaining a "fair and impartial decisionfrom that Board."We find no merit in any of thesecontentions.The facts clearly show that the dispute involves theEmployer, Iron Workers, and Carpenters,and thatthe Employer and Iron Workers have agreed to bebound to the Joint Board.While Carpenters may notbe signatory to that agreement,and while its contractwith the Employer may be silent in that regard, thefact remains that the Carpenters Union is formallyaffiliated with Building and Construction Trades De-partment,AFL-CIO,a signatory to the April 3, 1970,agreement reconstituting the Joint Board and, by vir-tue of that agreement, has agreed to be bound by JointBoard determinations.We find, therefore, that inthese circumstances, the absence of specific languagein the agreement between Carpenters and the Em-ployer reiterating their prior and currently effectiveagreements to be bound to the Joint Board is imma-terial.Moreover, for the reasons stated inLocal 423,Laborers' International Union of North America, AFL-CIO (V & C Brick Cleaning Company),199 NLRB No.48, we reject the contention that the parties are notbound to submit the dispute to the Joint Board be-cause Carpenters are in a "noncompliance" statuswith the Joint Board.'We find, therefore, that all parties to the disputehave agreed with the other necessary parties to bebound to the Joint Board, and, consequently, haveagreed upon a method for the voluntary adjustmentof the dispute Accordingly, we shall quash the noticeof hearing issued herein.ORDERIt is hereby ordered that the notice of hearing issuedin this proceeding be, and it hereby is, quashed.i Sec E 1(c) of the Joint Board'sProceduralRules and Regulations pro-vides that"Whenthe Joint Board hasdeclaredan InternationalUnion to bein noncompliance,the Joint Board shall continue to examine cases involvingsuch trade. Job decisionswhich otherwisewould be decided against suchtrade shall continueto be issued However, nojob decision in any casedecided in favor ofa trade declaredto be in noncompliance shall be issuedfinding compliance " In view of agreementsby bothCarpenters and theEmployer toabideby this provision, we find nomerit inthe Employer'sargument to the effectthatCarpentersnoncompliance status precludedeither Carpentersor its Employerfrom obtaining a "fair and impartial" JointBoard decision